Title: From George Washington to James McHenry, 23 October 1782
From: Washington, George
To: McHenry, James


                  
                     My dear Sir,
                     Verplanks point 23d Oct. 1782
                  
                  I am pained because I cannot answer the expectation & request of your letter of the 10th Instt—which only came to my hands on Sunday by the Post—to your satisfaction.
                  To make such an application as you require to the Financier, would, I know, be unavailing—first, because he has most decidedly, refused to adjust, & discharge the claim of any Officer who is a resident in, & the subject of the United States, and secondly, every other consideration apart, what would alone be a sufficient bar—because he has not the means of doing it—The States are so tardy in collecting the Taxes, that the most trivial sum cannot be obtained for the most pressing purposes—and in one sense it may be said, that the Officers of the Army are actually starving for want of a small portion of their pay—the Horses of it, for want of money to procure forage, are actually in this condition—In a word Sir, for want of a little money to pay the transportation of some very essential articles, the Troops have suffered, & continue to suffer amazingly; and for want of this said money, we have been obliged to relinguish a Contract for subsisting the Army at 10d. a Ration & give 13d. for the sake of three Months credit—There have been instances I know, where some foreign Officers, who had no state to resort to—& who were reduced to the last extremity—having received a small part of their pay, but trifling in comparison of their demands, or dues—Judge ye therefore under these circumstances, how fruitless would be any application to the Financier for money.
                  The only mode I am told, by which you can be relieved, is for me to apply to Congress to recommend your case to the State of Maryland; that you may be included in the Officers belonging to it—This I have accordingly done (as you may see by the Inclosed) through its proper channel—the Secretary at War—who is now here, and on whom I shall enforce the measure in terms which I perswade myself will give facility to an official act.
                  We have been at this place—Verplanks point—ever since the last day of August, and are upon the point of retiring into Winter Quarters—The French Army (except the Legion of Lauzen) have Marched Eastward for theirs—We go Northward, to the Vicinity of Westpoint—We have long expected to hear of the evacuation of Charles Town, as the Enemy in New York do not scruple to say it is a measure determined on—but how far a change of Men may produce a change of measures, you can judge as well of as I—No Man on this side of the Water I believe (not even Sir Guy Carleton himself) knows the result of the British Councels—My opinion of the matter is that they are not dependant upon the events of the Campaign—You will readily infer from hence that I have no idea of a speedy evacuation of New York—Mr Greenville has certainly left Paris, but he is succeeded by a Mr Fitzherbert; and the negociations are yet going on—but limpingly.  I am Dr Sir Yr Most Obedt & Affecte Hble Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Since writing this letter I have conversed with the Secretary at War on the Subject of it who assures me there will be no difficulty at all in the way.  
                  
                  
                     G.W.
                     
                  
               